         Case 1:18-cr-00333-JGK Document 239 Filed 09/15/20 Page 1 of 1




                                                New York Office
                                                26 Federal Plaza, Room 3630
                                                New York, New York 10278


                                               September 15, 2020
BY ECF

The Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

              Re:    United States v. Aiyer, 18-cr-00333 (JGK)


Dear Judge Koeltl,
       In light of recent information received from case manager Mr. Fletcher indicating that
Thursday’s sentencing will proceed virtually, I move to withdraw my motion to participate via
telephone (Docket #236).
                                                    Respectfully submitted,


                                                    /s/ Kevin Hart
                                                    Kevin Hart
                                                    Counsel for the United States
